Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 3/23/2021 in which Claims 1-3, 5-11, 13-17, 19-22 are pending.
Response to Amendment
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
3.	Applicant’s arguments, see pages 10-11, filed 3/23/2021, with respect to Claims 1-3, 5-11, 13-17, 19-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-3, 5-11, 13-17, 19-22 have been withdrawn. 
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunwoo Lee on 4/19/2021.
Please amend Claim 1 as follows:
Lines 18-21: “a second switching TFT having a source receiving a reference voltage, a drain connected to the  drain of the driving TFT, and a gate receiving a second scan signal; and a third switching TFT having a source receiving the high-level power supply voltage, a drain connected to the  source of the driving TFT, and a gate receiving the emission signal”
Please amend Claim 9 as follows:
Lines 17-20: “a second switching TFT having a source receiving a reference voltage, a drain connected to the  drain of the driving TFT, and a gate receiving a second scan signal; and a third switching TFT having a source receiving the high-level power supply voltage, a drain connected to the  source of the driving TFT, and a gate receiving the emission signal”
Please amend Claim 15 as follows:
Lines 21-24: “a second switching TFT having a source receiving a reference voltage, a drain connected to the  drain of the driving TFT, and a gate receiving a second scan signal; and a third switching TFT having a source receiving the high-level power supply voltage, a drain connected to the  source of the driving TFT, and a gate receiving the emission signal”
Allowable Subject Matter
5.	Claims 1-3, 5-11, 13-17, 19-22 allowed.
6.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 9 and 15, Kohno teaches an organic EL display apparatus that enables display of a standard luminance mode and a high luminance mode and further, 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694 

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694